           Case 2:17-cv-02167-APG-VCF Document 100 Filed 04/19/21 Page 1 of 3



1    ASHLIE L. SURUR, ESQ.
     Nevada Bar No. 11290
2    SURUR LAW GROUP, LLC
     561 Ivy Spring Street
3    Las Vegas, Nevada 89138
     Telephone: 702-909-0838
4    Email: ashlie@sururlaw.com

5    Attorneys for Riverwalk Ranch Master
     Homeowners Association
6

7

8

9                        UNITED STATES DISTRICT COURT

10                               DISTRICT OF NEVADA

11   NEW PENN FINANCIAL, LLC DBA                 Case No.: 2:17-CV-02167-APG-VCF
     SHELLPOINT MORTGAGE
12   SERVICING; FEDERAL HOME LOAN                        STATUS REPORT
     MORTGAGE CORPORATION,
13

14                      Plaintiff,

15   vs.

16   RIVERWALK RANCH MASTER
     HOMEOWNERS ASSOCIATION;
17   HORNBROOK FAMILY TRUST,

18                      Defendants.

19

20           Riverwalk Ranch Master Homeowners Association (“HOA”) submits this

21   status report pursuant to the Court’s order at the February 18, 2021 conference.

22   ECF No. 96. HOA and self-represented defendant Ricardo Fojas (“Fojas”) reached

23   a settlement of their respective remaining claims prepared and circulated a

24   proposed settlement agreement; however, despite best efforts, Fojas was unable to

25   provide HOA with revisions to the proposed settlement agreement in time for the

26   parties to finalize a written agreement, distribute settlement funds, and submit a

27   dismissal to this Court before April 16, 2021. HOA’s counsel and Fojas spoke on

28   April 16 and Fojas intends to finalize revisions to the proposed agreement so the
                                             1
         Case 2:17-cv-02167-APG-VCF Document 100 Filed 04/19/21 Page 2 of 3



1    parties can finalize settlement and dismissal. Fojas is self-represented and

2    personal and work obligations delayed his ability to complete revisions he feels

3    are necessary to complete settlement. HOA agrees that, despite these delays,

4    Fojas should be afforded the opportunity to revise the agreement and that it is in

5    the parties’ best interests to make one final attempt to reach an agreed upon

6    written agreement before pursuing other available options. HOA and Fojas,

7    therefore, respectfully ask the Court to grant them thirty (30) additional days or

8    until May 17, 2021 (May 16 is a Sunday), to file a stipulation to dismiss their

9    remaining claims. HOA’s counsel discussed this status report with Fojas, and

10   Fojas agreed that HOA would submit this status report.

11         Dated: April 16, 2021.
                                           SURUR LAW GROUP
12
                                           By: /s/Ashlie L. Surur
13                                            Ashlie L. Surur, Esq.
                                              Nevada Bar No.11290
14                                            561 Ivy Spring Street
                                              Las Vegas, Nevada 89138
15                                            Attorneys for Riverwalk Ranch Master
                                              Homeowners Association
16

17

18   IT IS SO ORDERED:
19           April 19, 2021
     Dated:__________________
20
                                                   ________________________
21                                                 ANDREW P. GORDON
                                                   UNITED STATES DISTRICT JUDGE
22

23

24

25

26

27

28
                                              2
         Case 2:17-cv-02167-APG-VCF Document 100 Filed 04/19/21 Page 3 of 3



1                             CERTIFICATE OF SERVICE

2         I certify that on April 16, 2021, I served a true and correct copy of the

3    foregoing Status Report on the following parties by electronic transmission

4    through the Court’s electronic filing system:

5    Ariel E. Stern, Esq.
     Natalie L. Winslow, Esq.
6    Rex D. Garner, Esq.
     AKERMAN, LLP
7    1635 Village Center Circle, Suite 200
     Las Vegas, NV 89134
8    (Via Electronic Filing System)
9    Richard Fojas
     4400 S. Jones Blvd., Unit 1025
10   Las Vegas, Nevada 89103
     (Via US Mail)
11

12

13                        _________/s/Ashlie Surur____________
                          An Employee of Surur Law Group, LLC
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              3
